PER CURIAM:
We affirm the dismissal on the basis of the reasons set forth in the district court’s Memorandum Opinion and Order dated July 23, 1976, 418 F.Supp. 116. We do not read *205the district court’s order to preclude plaintiffs from attempting to litigate their claims in the Eastern District. We express no view whether any such attempt would have merit. See Hines v. Rapides Parish School Board, 479 F.2d 762, 765 (5th Cir. 1973). We agree with the district court that while the Eastern District litigation is pending, these plaintiffs should not be allowed to litigate their claims elsewhere, With that understanding, we
AFFIRM.